DETAILED ACTION
Remarks
This office action is in response to the board decision mailed on 2/02/2021.
Claims 1-6, 8-18 and 20-22 are allowed.
The allowed claims are re-numbered as 1-20.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Based on the Board decision, search performed for the claimed invention and considering the Applicant’s IDS, the closest prior art(s) as cited does not teach or suggest, either solely, or in combination, about the claimed limitations. 
Degioanni (Loris Degioanni, US 2015/0052441 A1) discloses the limitation about determining a plurality of application topology states, each of the plurality of application topology states corresponding to performance metric [application component calls] within a different time window, determining changes between the plurality of application topology states in chronological order, and indicating the changes between the plurality of application topology states.  
However, Degioanni does not explicitly disclose the application topology states corresponding to application component calls and wherein determining the changes comprises discarding repeat application component calls occurring across the different time windows. 
Tran (Tran et al. 2016/0226736 A1) discloses the limitation about comparing application component calls by monitoring and determining method.

Jalan (Jalan et al., US 2012/0278793 A1) discloses the limitation about discarding application component calls in both different time windows. 
However, the combination of Degioanni, Tran, and Jalan does not explicitly disclose determining the changes by comparing application component calls to application component calls corresponding to a subsequent time window and discarding application component calls which are indicated in both the application topology state and the application topology state corresponding to the subsequent time window and correlating the application component calls indicated in the changes with events of the application based, at least in part, on time instants associated with each of the application components calls indicated in the changes.
Krauss (Kirk J. Krauss, US 2011/0138368A1) discloses the comparing the two call graphs and indicating the performance differences between program runs, but does not explicitly disclose the comparison of call graphs is to identify changes in which functions or components were called.
Therefore, in view of the recited method/steps for “determining a plurality of application topology states, each of the plurality of application topology states corresponding to application component calls within a different time window”, “determining changes between the plurality of application topology states in chronological order, wherein determining the changes between the plurality of application topology states comprises: for each application topology state of the plurality 
Consequently, claim 1 is allowed. Claims 2-6, and 8-11 are also allowed due to their dependency on allowable independent claim 1.
Moreover, in view of the recited computer program product/non-transitory machine readable medium storing instructions that upon execution cause a processor to: “obtain a plurality of sets of application component call indications with each set corresponding to a different time window, wherein each of the application component call indications indicates a time instant, a caller application component, and a callee application component”, “for each set of the plurality of sets of application component call indications, generate a data representation of application topology state across the different time windows based, at least in part, on the set of application component call indications”, “determine differences between the generated data representations of the 
Consequently, claim 12 is allowed.
Further, in view of the recited apparatus comprising a processing unit, and a machine-readable storage medium having program code stored there, the program code executed by the processor to cause the apparatus to: “determine a plurality of application topology states, each of the plurality of application topology states corresponding to application component calls within a different time window”, “determine changes between the plurality of application topology states in chronological order, wherein the program code executable by the processor to cause the apparatus to 
Consequently, claim 13 is allowed. Claims 14-18 and 20-22 are also allowed due to their dependency on allowable independent claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shakthi Kannan, (US20130326481A1) discloses a method for detecting function changes using function/call graph model (topology);
Park et al., (US8,473,928B2) discloses a method for determining changed nodes in a critical call graph from the plurality of call graphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.

/Z.W/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. SOUGH/SPE, Art Unit 2192